EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone voicemail on March 1, 2022 by THOMAS SCHERER.
The application has been amended as follows: 
In Claim 12 line 1, “claim 10” has been changed to –claim 1--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the only dependent claim the claim has been amended to include limitations “wherein the baffles have a height that is at most substantially equal to half the separation distance between gas conduits, among which said baffles are located, and wherein the baffles do not come into contact with baffles located in the adjoining gas conduit in an opposing manner.” Which is not disclosed or suggested in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/ARNOLD CASTRO/Examiner, Art Unit 3747 

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747